Citation Nr: 1429939	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of the Veterans Affairs (VA), that granted service connection for PTSD and assigned a 30 percent rating.

In January 2014, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to a rating in excess of 30 percent for PTSD.

The Veteran asserts that the current manifestations of his service connected PTSD warrants a rating in excess of the currently assigned 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2013).

An August 2011 VA examination report concerning the Veteran's PTSD symptomatology shows that he was assessed with mild to moderate impairment from PTSD.  He was assigned a Global Assessment of Functioning (GAF) score of 60.  The VA examiner reported that the Veteran's PTSD affected occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to performed occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care and conversation.  The VA examiner also reported that the Veteran, in addition, to PTSD, had current diagnoses of anxiety and depression in which all three psychiatric conditions manifested in overlapping symptomatology.  Major symptoms shown were anxiety and chronic sleep impairment.

A January 2014 private psychological evaluation shows that the Veteran was diagnosed with PTSD and a depressive disorder not otherwise specified.  The private psychologist reported that the Veteran's PTSD caused significant impairment and that his anxiety was severe.  The Veteran's GAF was assessed at 50 to 55.

At a January 2014 hearing, the Veteran reported that the symptoms of his psychiatric disability such as sleep impairment, nightmares, and anxiety, had increased in severity since the last VA examination in August 2011.

The Veteran's most recent VA examination to address the severity of his psychiatric disability was in August 2011.  Because the Veteran has asserted a worsening of his psychiatric disability, and because of the time that has elapsed since the most recent examination, a remand is warranted to ensure that record contains evidence of the current severity of the psychiatric disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Huntington VA Medical Center all outstanding medical records from May 2013 to the present pertaining to the treatment of any psychiatric disabilities.
 
2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him.  The examiner must review the claims file and must note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should render specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected psychiatric disability.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's service-connected psychiatric disability.  The psychiatrist should provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on his employability and on his social and occupational functioning. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



